J-A13029-18


                                   2018 Pa. Super. 236

    IN RE: PETITION OF A.M.M.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    THE PENNSYLVANIA STATE POLICE              :   No. 1275 WDA 2017
    AND ALLEGHENY COUNTY                       :
    DEPARTMENT OF BEHAVIORAL                   :
    HEALTH                                     :

                  Appeal from the Order September 11, 2017
     In the Court of Common Pleas of Allegheny County Orphans' Court at
                            No(s): CC 253 OF 2017


BEFORE: OLSON, J., DUBOW, J., and MUSMANNO, J.

OPINION BY DUBOW, J.:                                  FILED AUGUST 28, 2018

       A.M.M. appeals from the Order entered in the Allegheny County

Orphans’ Court dismissing her Petition for Expungement filed pursuant to 18

Pa.C.S. § 6111.1(g)(2) challenging the sufficiency of the evidence underlying

her March 2000 involuntary commitment for mental health treatment

pursuant to the Mental Health Procedures Act (“MHPA”), 50 P.S. § 7302.1 After

careful review, we conclude that because A.M.M. waited seventeen years to

____________________________________________


1  Appellant filed her notice of appeal on September 6, 2017, from the court’s
oral pronouncement of dismissal made on August 23, 2017. The court entered
its Order, however, on September 11, 2017. Although the Notice of Appeal
was filed prior to the entry of the Order from which appeal is taken, pursuant
to Pa.R.A.P. 905(a)(5), a notice of appeal filed after the announcement of a
determination but before the entry of an appealable order shall be treated as
filed after such entry. We have changed the caption the reflect the Order’s
docket entry date.
J-A13029-18



challenge her involuntary commitment, the doctrine of laches applies to bar

her expungement action. Accordingly, we affirm.

       On March 26, 2000, Appellant was involuntary committed to a hospital

under Section 302 of the MHPA. Seventeen years later, after she attempted

to purchase a firearm, she filed a Petition for Expungement pursuant to 18

Pa.C.S. 6111.1(g)(2).2 See “Petition for an Order to Declare Null and Void

and To Vacate and Expunge and Destroy the Records of Involuntary

Emergency Examination and Treatment Pursuant to Section 7302 of the

[MHPA,]” filed 6/2/17. Appellant based her Petition on a contention that the

involuntary commitment was “invalid and illegal due to failure to comp[l]y

with the requirements of the [MHPA].” Id. at 1. She annexed to her Petition

a letter from the records manager at Heritage Valley Health System in

Sewickley, Pennsylvania, addressed “to Whom it May Concern,” indicating that

medical records of adults are destroyed after ten years. See Letter, marked

Exhibit A.    Appellant also annexed two identical copies of a Notification of

Mental Health Commitment (“Act 77 Notifications”) indicating that Dr. Valley

of   the   Suburban       General     Hospital   certified   Appellant’s   involuntary

commitment. See Act 77 Notifications, annexed as Exhibit A to Petition to
____________________________________________


2Appellant also sought relief from the prohibition against possessing firearms
pursuant to 18 Pa.C.S. § 6105(c)(4). However, she abandoned that request
by not presenting any argument on that portion of the relief requested at the
hearing before the trial court, and has presented no issues pertaining to the
denial of Section 6105 relief in this appeal.




                                           -2-
J-A13029-18



Expunge. Appellant also annexed, also as part of Exhibit A, a copy of a “302

Dump Report” dated March 26, 2000, indicating that her involuntary

commitment was the result of having taken “a handful of doxepin.” 3 See 302

Dump Report.4

       The orphan’s court held an expungement hearing on August 22, 2017,

at which the court did not consider the merits and the only issue argued by

the attorneys was whether a six-year statute of limitations, the discovery rule,

and/or laches applied to the action. The Pennsylvania State Police (“PSP”)

argued that the Petition should be dismissed “on its face” because the six-

year statute of limitations provided in 42 Pa.C.S. § 5527(b) barred the

expungement action5 and the discovery rule did not apply. N.T., 8/22/17, at

4, 6, 9. Alternatively, PSP averred that laches barred the expungement action

because A.M.M. had waited seventeen years to challenge the sufficiency of the

evidence supporting her involuntary commitment.         See id. at 7 (counsel

stating “[h]ospitals have retention requirements. They probably have purged

____________________________________________


3Doxepin is used to treat, inter alia, anxiety, depression, and insomnia.
https://www.ncbi.nlm.nih.gov/pubmedhealth/PMHT0000618/.

4The 302 Dump Report refers to Appellant as “client” and Officer Donald
Mason as “petitioner,” who acted pursuant to a warrant. See 302 Dump
Report.

5 42 Pa.C.S. § 5527(b) provides that “[a]ny civil action or proceeding which is
neither subject to another limitation specified in this subchapter nor excluded
from the application of a period of limitation by section 5531 (relating to no
limitation) must be commenced within six years.”



                                           -3-
J-A13029-18



the records that were there or whatever their process is[.]”).         A.M.M.’s

counsel responded that the discovery rule applied; therefore, if a six-year

statute of limitations applied, it did not begin to run until 2017 when A.M.M.

learned that she could not obtain a firearms license because of the

commitment.

      After hearing counsels’ arguments, the court dismissed the Petition.

      Appellant appealed.   Both Appellant and the orphan’s court complied

with Pa.R.A.P 1925.

      Appellant raises the following issues for our review:

      1. Is evidence that a commitment occurred essential to opposing
         an expungement action?

      2. Is the 302 application form a necessity to a 302 commitment?

      3. Does due process require that 302 application form to be
         entered into evidence?

      4. Is the doctrine of laches not applicable without an evidentiary
         hearing?

      5. Is the doctrine of laches applicable to void commitments?

Appellant’s Brief at 2-3 (unnecessary capitalization and commentary omitted).

      We review the trial court’s denial of a motion for expunction for an abuse

of its discretion Commonwealth v. Smerconish, 112 A.3d 1260, 1263 (Pa.

Super. 2015) (citations omitted).

      Appellant relied on 18 Pa.C.S. §6111.1(g)(2) to challenge the sufficiency

of the evidence supporting her seventeen-year-old Section 302 commitment.

Section 6111.1(g)(2) provides:

                                     -4-
J-A13029-18


       (2) A person who is involuntarily committed pursuant to section
       302 of the Mental Health Procedures Act may petition the court to
       review the sufficiency of the evidence upon which the commitment
       was based. If the court determines that the evidence upon which
       the involuntary commitment was based was insufficient, the court
       shall order that the record of the commitment submitted to the
       Pennsylvania State Police be expunged. A petition filed under this
       subsection shall toll the 60-day period set forth under section
       6105(a)(2).6

18 Pa.C.S. § 6111.1(g)(2)

    Our Supreme Court has held that a Section 6111.1(g)(2) expungement

petition does not garner a trial de novo; rather, the only evidence the court

need consider is that which supported the commitment (i.e., the physician’s

records) and requires deference to the physician’s findings of fact.         In re

Vencil, 152 A.3d 235, 242 (Pa. 2017). However, where the passage of time

makes it impossible to ascertain the details of the underlying facts and

procedures, the doctrine of laches may bar the requested relief.

       Laches is an equitable remedy that “bars relief when the complaining

party is guilty of want of due diligence in failing to promptly institute the action

to the prejudice of another.” Sprague v. Casey, 550 A.2d 184, 187 (Pa.


____________________________________________


6 18 Pa.C.S. § 6105(c)(4) provides that a person who has been involuntarily
committed to a mental institution for inpatient care and treatment under
Section 302 of MHPA may not possess a firearm. Section 6105(a)(2)
mandates that such a person has 60 days in which to sell or otherwise
relinquish or dispose of their firearms. 18 Pa.C.S. § 6105(a)(2). As noted
above, a Section 6111.1(g)(2) challenge to the sufficiency of the evidence
tolls that 60-day relinquishment period. Our legislature has not, however,
provided a statute of limitations period in the MHPA for challenging the
sufficiency of the evidence supporting the Section 302 commitment.


                                           -5-
J-A13029-18


1988) (citation omitted). It is well-settled that the doctrine of laches applies

“by reason of the original transactions having become so obscured by time as

to render the ascertainment of the exact facts impossible.” Fulton v. Fulton,

106 A.3d 127, 134 (Pa. Super. 2014).             See also § 79:79. Laches,

generally, 14 Standard Pennsylvania Practice 2d § 79:79 (“It is clearly

in the public interest that, at some ascertainable time, a party must be

required to discover the full extent of his or her claim and to assert it in the

courts so as to prevent the threat of litigation from hampering indefinitely the

business of government or private parties.”).

        “[I]n order to prevail on an assertion of laches, respondents must

establish: a) a delay arising from petitioner's failure to exercise due diligence;

and b) prejudice to the respondents resulting from the delay.”         Sprague,

supra, at 188 (citations omitted). “[T]he sort of prejudice required to raise

the defense of laches is some changed condition of the parties which occurs

during the period of, and in reliance on, the delay.” Id.        The question of

laches is factual and is determined by examining the circumstances of each

case. Id. at 188 (citing Leedom v. Thomas, 373 A.2d 1329 (Pa. 1977)).

Thus,

        The correct inquiry in determining whether [one’s] conduct
        resulted in a want of due diligence is to focus not upon what the
        plaintiff knows, but what he might have known, by the use of the
        means of information within his reach, with the vigilance the law
        requires of him[.] What the law requires of petitioner is to
        discover those facts which were discoverable through the exercise
        of reasonable diligence.


                                      -6-
J-A13029-18


Sprague, supra at 188 (citations and internally quotation marks omitted).

      Appellant does not dispute that she was transported to Suburban

General Hospital on March 26, 2000, by a police officer, and the documents

she attached to her Petition show that to be the case. The documents also

show that Dr. Valley at the hospital certified Appellant’s involuntary

commitment.    Appellant nonetheless asserts that because the PSP did not

produce a copy of the 302 application to oppose her expungement petition,

the “PSP cannot possibly prove that an alleged 302 commitment was lawful

and valid, that it complied with each and every one of the procedural

mandates and due process protections of the MHPA[.]”      Appellant’s Brief at

26.   Appellant is essentially challenging the sufficiency of the evidence

supporting her involuntary commitment.

      While the MHPA provides no statute of limitations for bringing a

challenge to the sufficiency of the evidence supporting the commitment, it is

reasonable to conclude that the passage of seventeen years has “rendered the

ascertainment of the exact facts impossible.” Fulton, supra at 134. Indeed,

the letter Appellant submitted to the court from the Heritage Valley Health

System in Sewickley indicating the destruction of records after ten years

supports the conclusion that Appellant’s delay in seeking review has resulted

in prejudice, not only to the medical agency who would have submitted the

Section 302 application, but also to Appellant herself.




                                     -7-
J-A13029-18


     We conclude that Appellant is “guilty of want of due diligence in failing

to promptly institute the action” seeking to expunge her record of

commitment. Sprague, supra, at 187. Accordingly, the trial court properly

dismissed Appellant’s Petition for Expungement based on laches.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/28/2018




                                    -8-